Citation Nr: 0622079	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a separate 10 percent rating for each ear for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from October 1973 to August 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for tinnitus 
and assigned a 10 percent evaluation.  The veteran disagreed 
with the single 10 percent evaluation assigned for his 
"bilateral" tinnitus.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a separate 10 
percent evaluation in for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002, 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Analysis

Service connection for tinnitus was established in April 2003 
and the RO assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  In November 
2003, the veteran contended that a separate 10 percent 
evaluation should have been assigned for each ear.  In 
January 2004, the RO denied the veteran's request because 
under DC 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.  

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Veterans Court) reversed a 
Board decision which had found that, under pre-June 2003 
regulations, no more than a single 10 percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of DC 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that might ultimately be 
overturned on appeal, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 
10 percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. 
June 19, 2006).  Citing U.S. Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations is entitled to substantial deference by 
the courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id., slip 
op. at 9-10.  Finding that there was a lack of evidence in 
the record suggesting that VA's interpretation of DC 6260 is 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Veterans Court had erred 
in not deferring to VA's interpretation.

As a consequence of the Federal Circuit's holding, on July 
10, 2006, the Secretary rescinded the stay which had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under DC 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a separate 10 percent evaluation for service-
connected tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


